Field, J.
The defendants contend that there was evidence for the jury that the draft was never delivered to the plaintiff *334except upon a condition which was not performed. It is not denied in argument that, if the draft was delivered to the plaintiff, so that it acquired title to it, the evidence discloses no defence to the action. Waterhouse v. Kendall, 11 Cush. 128. Thayer v. Stevens, 11 Cush. 167. Hodgkins v. Moulton, 100 Mass. 309. Davis v. Randall, 115 Mass. 547. Allen v. Furbish, 4 Gray, 504. Perkins v. Young, 16 Gray, 389.
The evidence was uncontradicted that it was the agreement between the defendants, the plaintiff and the Adriatic Woollen Mills, that the draft should be drawn by the Adriatic Woollen Mills, accepted by the defendants, and discounted by the bank; that the proceeds should be used to pay the note and draft then held by the bank against the Adriatic Woollen Mills, and that the note and draft thus paid should be delivered by the bank to the defendants. In accordance with this agreement, the Adriatic Woollen Mills made the draft to their own order and indorsed it to the bank, by which it was discounted and the proceeds passed to the credit of the drawers, and the defendants then accepted the draft in writing, unconditionally, in accordance with their promise-, made before the draft was drawn. Apparently the draft was indorsed and delivered to the plaintiff by the draw ers the day before the defendants wrote their acceptance upon it. It is a necessary part of this agreement that the bank should, on discounting this draft, become the owner of it. The indebtedness of the Adriatic Woollen Mills to the bank on the note for $1500 and the draft for $886.63, whether that was an indebtedness of the old firm or of the new, could not be paid until this was done; and, until this indebtedness was paid to the bank, the note and draft were not to be delivered to the defendants. A condition that the draft declared on should not become the property of the bank until the note and draft then held by the bank were delivered to the defendants, is inconsistent with the agreement that the draft accepted by the defendants should be discounted by the bank in order to pay out of the proceeds the note and draft then held by it; and there is no evidence which would warrant a jury in finding that the draft in suit was delivered to the bank on any such condition. There was no evidence from which the jury could find that the Adriatic Woollen Mills, in indorsing and delivering this draft to the plaintiff, *335intended that the plaintiff should take no title to or interest in it until the note and draft then held by it were delivered to the defendants.
It is unnecessary to consider whether this court would follow the decision in Bell v. Ingestre, 12 Q. B. 317, if the facts were the same. Exceptions overruled.